       Case 4:18-cv-00222-JSW Document 95 Filed 03/06/20 Page 1 of 3



 1   Timothy Devlin
     Devlin Law Firm LLC
 2   1306 N. Broom St., Suite 1
     Wilmington, DE 19806
 3   302-449-9011 (direct)
     302-353-4251 (fax)
 4   tdevlin@devlinlawfirm.com

 5   Seth Wiener SBN 203747
     seth@sethwienerlaw.com
 6   LAW OFFICES OF SETH WIENER
     609 Karina Court
 7   San Ramon, CA 94582
     Telephone: (925) 487-5607
 8
     Attorneys for Plaintiff,
 9   SELECTIVE SIGNALS, LLC

10
     JOHN M. NEUKOM (SBN 275887)
11   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     525 University Avenue
12   Palo Alto, California 94301
     Telephone: (650) 470-4500
13   Facsimile: (650) 798-6525
     Email: john.neukom@skadden.com
14
     Attorneys for Defendant,
15   FORTINET, INC.

16
                                  UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
      SELECTIVE SIGNALS, LLC,                )
19                                           )     Case No. No. 4:18-cv-00222-JSW
                  Plaintiff,                 )
20    v.                                     )
                                             )      JOINT NOTICE OF FOURTH
21
      FORTINET, INC.,                        )      WRITTEN STATUS REPORT
22                                           )
                    Defendant.               )
23                                           )
24

25

26
27

28
        Case 4:18-cv-00222-JSW Document 95 Filed 03/06/20 Page 2 of 3



 1                                      JOINT STATUS REPORT

 2           Pursuant to this Court’s Order Staying Case and Order Regarding Joint Status Report,

 3   Plaintiff Selective Signals, LLC, and Defendant Fortinet, Inc. (collectively, the “Parties”), hereby

 4   jointly submit this Fourth Written Status Report. (See Dkt. # 83, 86, 94).

 5           The Parties inform the Court that they have tentatively settled their dispute and expect to

 6   file a stipulation of dismissal with the Court within the next few days once that settlement is

 7   finalized.

 8

 9   DATED: March 6, 2020                         Respectfully submitted,

10

11                                                /s/ Seth Wiener
                                                  Attorneys for Selective Signals, LLC
12

13
                                                  /s/ John Neukom
14                                                Attorneys for Fortinet, Inc.

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
       Case 4:18-cv-00222-JSW Document 95 Filed 03/06/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that counsel of record who are deemed to have consented to electronic
     service are being served on March 6, 2020 with a copy of this document via the Court’s CM/ECF
 3
     system per Local Rule CV-5(a)(3). Any other counsel of record will be served by electronic mail,
 4   facsimile transmission and/or first class mail on this same date.

 5

 6                                                  /s/ John Neukom
                                                    John M. Neukom
 7

 8

 9
                                            ECF ATTESTATION
10
              Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in
11   the filing of this document has been obtained from each of the other signatories above.
12

13
                                                    /s/ John Neukom
14                                                  John M. Neukom
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       3
